The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 1, 10, 20 recite “the computer program instructions defining code for…”, “determining selected acceleration maximum…”; “calculating a number of daily steps…”; “comparing a total number of steps…”; and “providing a recommendation for the person…”; These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The addition of the “accelerometer that continuously registers accelerations…”, “a processor”, “a memory”, “display”, “wireless device”, “screen of a wireless device” for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the above elements nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the 
This judicial exception is not integrated into a practical application.  In particular, Claim 1, 10, 20 recite the elements as listed above. The gathering, analyzing, storing, and providing of data using the accelerometer, processor, memory, display, wireless device with a screen simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, Claims 1, 10, 20 recites a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an accelerometer for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, “accelerometer that continuously registers accelerations…”, “a processor”, “a memory”, “display”, “wireless device”, “screen of a wireless device” are well-understood, routine and conventional activity in the art, as evidenced by Pasolini (US 7463997) (abstract, Fig 1, 8), Seo (US 7334472) (Fig 1, 23). Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s computer-implemented algorithm for determining selected acceleration maximum values…which are within at least one preset acceleration range corresponding to a low intensity physical activity comprising slow walking of said overweight person with a speed below 5 km/hr….providing a recommendation…maintaining or modifying the low intensity physical activity of the person including at least a required number of steps per say corresponding to slow walking of the person with the speed below 5 km/hr (claim 1) lacks written description support. Applicant's specification states the computer program instructions 
As noted in the MPEP Section 2161.01 “To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)… Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983)”
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claims 1-20, the claim language “the person being overweight and having abnormal blood sugar…. slow walking of said overweight person with a speed below 5 km/hour” is indefinite. It is unclear as to what the claim language requires. Does the memory have software on it that can identify/determine that a user is overweight and has abnormal blood sugar and is walking below 5 km/hr  just by using acceleration maximum values within a preset acceleration range (Examiner note: if this is the meaning that applicant intended, it does not seem to be supported by the specification)?  Or is applicant trying to say that the memory has software on it that identifies the acceleration ranges based on acceleration maximum values, but only if the person is: (1) overweight and (2) has abnormal blood sugar and (3) is walking below 5 km/hr?  Additionally, for claim 1, it is unclear how an accelerometer is limited by an overweight 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 5, 8-11, 14, 17-20 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Jamsa et al (US 20100137107) 
Regarding claims 1-2, 5, 8-11, 14, 17-20, Jamsa discloses
1.  An apparatus comprising: 

a processor (22) (paragraph 0039); and 
a memory (22) (paragraph 0039, 0058) for storing the registered acceleration maximum values and tangibly storing computer program instructions capable of being executed by the processor (paragraph 0039); 
the computer program instructions defining code for: 
determining selected acceleration maximum values out of the stored registered acceleration maximum values which are within at least one preset acceleration range corresponding to a low intensity physical activity (paragraph 0036, 0044-0045, 0051) (Table 1) comprising slow walking of said overweight person with a speed below 5 km/hour (wherein the examiner notes as noted in the 112b above that the claimed structure is capable of being used for people that walking below 5 km/hr), the at least one preset acceleration range being below 1.1 g and having a lower limit value and a high limit value (paragraph 0036);
calculating a number of daily steps of the person based on the selected acceleration maximum values (“a transducer unit 2 records an acceleration peak every time the leg of a person hits the ground”, wherein examiner notes that every time the leg hits the ground is a step), 
comparing a total number of steps for a predetermined period of time comprising one or more days or an average number of steps per day with a predefined threshold level (paragraph 0054); and 
providing a recommendation for the person, based on the determining and the comparing, to a display (25) of the apparatus or to a wireless device associated with the person  (paragraph 0041) and communicating with the apparatus for presenting the recommendation on a screen of the wireless device (paragraph 0041, 0054-0056), about maintaining or modifying the low intensity physical activity of the person including at least a required number of steps per day corresponding to slow walking of the person with the speed below 5 km/hour (wherein the examiner notes as noted in the 112b above that the claimed structure is capable of being used for people that walking below 5 km/hr), in order to reduce a risk of disorders of sugar, blood cholesterol and fat metabolism of the person (paragraph 0041, 0054-0056) 
2. The apparatus of claim 1, wherein the lower limit value is approximately 0.3 g and the high limit value is a predefined value from 0.5 g to 1.0 g (paragraph 0036).  
5. The apparatus of claim 1, wherein the at least one preset acceleration range is chosen based on matching clinical characteristics of the person to corresponding clinical characteristics of a plurality of clinical groups to select a corresponding clinical group, for each clinical group at least one corresponding predefined threshold level being stored in the memory, so that the stored at least one corresponding predefined threshold level becomes the predefined threshold level (paragraph 0013, 0017, 0022, 0054).  

9. The apparatus of claim 1, further comprising a wireless or wired transceiver for one or more of: 1) sending at least the stored registered acceleration maximum values to an outside computing device for a further analysis (paragraph 0058), and 2) receiving medical test results related to the sugar, blood cholesterol and fat metabolism of the person to perform the further analysis, wherein the further analysis comprises further comparing said total number of steps in the at least one preset acceleration range being below 1.1 g  (paragraph 0036) with the medical test results for providing a further recommendation to the person about maintaining or modifying the physical activities of the person (paragraphs 0054-0059).  
10. A method performed by an apparatus comprising:  
26continuously registering acceleration (“continuously recording accelerations”) maximum values (paragraph 0034, 0043) induced by a physical activity of a person using an accelerometer (21) of the apparatus, where the apparatus is carried by the person during day activities (e.g. walking, stepping, jogging, running, jumping) (paragraph 0035-0037, 0051), the person being overweight and having an abnormal blood sugar (wherein the examiner notes that this could be interpreted as a conditional statement depending on applicant’s response, whereas if the person is not overweight and does not have abnormal blood sugar, this condition would not be satisfied, and therefore, the claim not required to be rejected);  
storing the registered acceleration maximum values in a memory of the apparatus (paragraph 0039, 0058);

calculating a number of daily steps of the person based on the selected acceleration maximum values (“a transducer unit 2 records an acceleration peak every time the leg of a person hits the ground”, wherein examiner notes that every time the leg hits the group is a step), where one step corresponds to one selected acceleration maximum value (paragraph 0034, 0043, 0046, 0051, 0053), as executed by the processor of the apparatus using the computer program instructions stored in the memory (paragraph 0039, 0058);
comparing a total number of steps for a predetermined period of time comprising one or more days or an average number of steps per day with a predefined threshold level (paragraph 0054), as executed by the processor of the apparatus using the computer program instructions stored in the memory (paragraph 0039, 0058); and 
providing a recommendation for the person, based on the determining and the comparing, to a display (25) of the apparatus or to a wireless device associated with the person  (paragraph 0041) and communicating with the apparatus for presenting the recommendation on a screen of 
11. The method of claim 10, wherein the lower limit value is approximately 0.3 g and the high limit value is a predefined value from 0.5 g to 1.0 g (paragraph 0036). 
14. The method of claim 10, wherein the at least one preset acceleration range is chosen based on matching clinical characteristics of the person to corresponding clinical characteristics of a plurality of clinical groups to select a corresponding clinical group, for each clinical group at least one corresponding predefined threshold level being stored in the memory, so that the stored at least one corresponding predefined threshold level becomes the predefined threshold level (paragraph 0013, 0017, 0022, 0054).  
17. The method of claim 14, wherein, if the number of selected acceleration maximum values has exceeded the predefined threshold level, the low intensity physical activity has prevented at least partly said disorders in sugar, cholesterol and fat metabolism (paragraph 0041, 0054-0056).  
18. The method of claim 11, further comprising: sending, by a wireless or wired transceiver of the apparatus (paragraph 0039-0040), at least the stored registered acceleration maximum values 
19. The method of claim 11, further comprising: receiving, by a wireless or wired transceiver of the apparatus, medical test results related to said sugar, blood cholesterol and fat metabolism of the person to perform a further analysis and to generate further recommendations, and for providing the further recommendations to the person about maintaining or modifying the physical activities of said overweight person (paragraph 0035, 0041, 0043, 0054-0059).  
20. A non-transitory computer readable storage medium tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining code for: 
2626continuously registering acceleration (“continuously recording accelerations”) maximum values (paragraph 0034, 0043) induced by a physical activity of a person using an accelerometer (21) of the apparatus, where the apparatus is carried by the person during day activities (e.g. walking, stepping, jogging, running, jumping) (paragraph 0035-0037, 0051), the person being overweight and having an abnormal blood sugar (wherein the examiner notes that this could be interpreted as a conditional statement depending on applicant’s response to the 112b above, whereas if the person is not overweight and does not have abnormal blood sugar, this condition would not be satisfied, and therefore, the claim not required to be rejected); 
storing the registered acceleration maximum values in a memory of the apparatus (paragraph 0039, 0058);

calculating a number of daily steps of the person based on the selected acceleration maximum values (“a transducer unit 2 records an acceleration peak every time the leg of a person hits the ground”, wherein examiner notes that every time the leg hits the group is a step), where one step corresponds to one selected acceleration maximum value (paragraph 0034, 0043, 0046, 0051, 0053);
comparing a total number of steps for a predetermined period of time comprising one or more days or an average number of steps per day with a predefined threshold level (paragraph 0054); and 
providing a recommendation for the person, based on the determining and the comparing, to a display (25) of the apparatus or to a wireless device associated with the person  (paragraph 0041) and communicating with the apparatus for presenting the recommendation on a screen of the wireless device, about maintaining or modifying the low intensity physical activity of the person including at least a required number of steps per day corresponding to slow walking of the person with the speed below 5 km/hour (wherein the examiner notes that this could be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YASMEEN S WARSI/            Examiner, Art Unit 3791                                                                                                                                                                                            
/ALLEN PORTER/            Primary Examiner, Art Unit 3792